Case 19-59643-pmb       Doc 51    Filed 11/26/19 Entered 11/26/19 12:07:22           Desc Main
                                  Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: November 26, 2019
                                                       _____________________________________
                                                                     Paul Baisier
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                       |    CASE NUMBER
                                             |
WILLIAM HAL TARWATER and                     |    19-59643-PMB
MARCIE KIM TARWATER,                         |
                                             |
         Debtors.                            |    CHAPTER 13

                         ORDER DENYING MOTION TO DEEM
                    LATE FILED PROOF OF CLAIM AS TIMELY FILED

         This matter came before the Court on the Motion to Deem Late Filed Proof of Claim as

Timely Filed (Docket No. 35)(the “Motion”) filed by Brian Will and Wrig Gustons LLC’s (the

“Movants”) on October 9, 2019. In response, Melissa J. Davey, the Standing Chapter 13 Trustee,

(the “Chapter 13 Trustee”), filed the Chapter 13 Trustee’s Response to Motion to Deem Late Filed

Proof of Claim as Timely Filed (Docket No. 43)(the “Response”). The Motion and Response

came on for hearing on November 21, 2019 at 10:00 a.m. (the “Hearing”). Present at the Hearing

were the Debtors, counsel for the Debtors, counsel for the Movants, and counsel for the Chapter

13 Trustee.
Case 19-59643-pmb          Doc 51     Filed 11/26/19 Entered 11/26/19 12:07:22                 Desc Main
                                      Document     Page 2 of 3




          At the Hearing, the Movants sought to have this Court deem their late-filed proof of

claim timely filed. The Movants’ proof of claim (the “Proof of Claim”) relates to their claims

against the Debtors that have been asserted in an action against the Debtors in the Superior Court

of Cobb County.1 At the Hearing, the Movants acknowledged that the Proof of Claim was filed

forty (40) days after August 30, 2019, the claims bar date in this case. The Movants argued that

the Proof of Claim should be deemed timely-filed because it was filed late due to “excusable

neglect”, and Federal Rule of Bankruptcy Procedure 9006(b) permits the Court to extend the

deadline in those circumstances. In Response, the Chapter 13 Trustee argued that excusable

neglect was not a basis to allow a late-filed proof of claim in a Chapter 13 case.

          11 U.S.C. § 502(b)(9) provides that, with exceptions not relevant here, untimely claims

are not allowed. Federal Rule of Bankruptcy Procedure 3002(c) establishes when a claim is

“timely” filed in a Chapter 13 case. In this case, that deadline was August 30, 2019.

          Rule 9006(b)(1) provides for the expansion of the time to perform an act, including filing

a proof of claim, where the failure to do that act was the product of excusable neglect, “[e]xcept

as provided in paragraphs (2) and (3) of this subdivision . . . .” Fed. R. Bankr. P. 9006(b)(1).

“Subsections (b)(2) and (b)(3) of Rule 9006 enumerate those time requirements excluded from the

operation of the ‘excusable neglect’ standard.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P'ship, 507 U.S. 380, 389 n.4 (1993). Rule 9006(b)(3) expressly provides that the enlargement of

time permitted by Rule 9006(b)(1) does not apply to certain Rules that contain their own standards

for extending the relevant time period, providing instead that the standards contained in those




1
  The same claims were asserted by the Movants in Adversary Proceeding 19-5309, in which the Movants seek to
liquidate the claims and have them declared non-dischargeable pursuant to 11 U.S.C. § 523(a)(6).
                                                     2
Case 19-59643-pmb        Doc 51     Filed 11/26/19 Entered 11/26/19 12:07:22             Desc Main
                                    Document     Page 3 of 3




Rules alone apply to extensions of time under them. Fed. R. Bankr. P. 9006(b)(3). Federal Rule

of Bankruptcy Procedure 3002(c) is one of the Rules listed in Rule 9006(b)(3).

          Rule 3002(c) specifically enumerates seven (7) distinct exceptions to the deadline for

filing a proof of claim in a Chapter 7, 12, or 13 case. Excusable neglect is not one of those

specifically enumerated exceptions. Consequently, “excusable neglect” is not a viable basis to

extend the time to file a proof of claim in a Chapter 13 case.

          Accordingly, for the aforementioned reasons and for the reasons stated on the record at

the Hearing, it is ORDERED that the Motion is DENIED.

          The Clerk’s office is directed to serve this Order on the Debtors, counsel for the Debtors,

the Movants, counsel for the Movants, and the Chapter 13 Trustee.

                                    [END OF DOCUMENT]




                                                 3
